Order entered April 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00344-CV

                               DIANA FAY BASS, Appellant

                                            V.

                               RICHARD H. BASS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-54722-2015

                                        ORDER
       We GRANT appellant’s April 6, 2016 motion for an extension of time to pay the filing

fee. Appellant shall pay the filing fee WITHIN THIRTY DAYS of the date of this order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE